DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10885918. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrow claims of 10885918 read on the broader claims of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georges (WO2015026366) in view of Zavaliagkos et al (2013/0030804).

1. A computer implemented method of converting an audio input into a text representation, the method comprising: 
receiving, at an automatic speech recognition system, the audio input (FIG. IB shows an example of a personal data re-scoring system, which receives a rich-recognition-result from the server 20, [0033] also see [0049]); 
generating a first text representation of the audio input using the automatic speech recognition system (transcription prepared by ASR engine [0049]); 
creating a first phonetic representation of at least one personalized word (FIG. 4A is a flow diagram of a process 400 implemented by the personal data re-scoring system 200 to improve the accuracy of an audio transcription generated by an ASR engine, such as the ASR engine 20 on the server accessible via the network(s) 70. As mentioned earlier, the transcription prepared by the ASR engine may include a rich-recognition-result, such as in the form of a word lattice (and possibly with other data too, as noted herein, such as a phoneme lattice)., [0049] --  phoneme lattice (so the client can align words from personal data with the received rich-recognition-result) [0017]); 
creating a second phonetic representation of the first text representation (The alternative hypotheses may include full words or phonemes, and the words and phonemes may be associated with confidence scores, individually or in groups of words and phonemes, [0049]); 
comparing the first phonetic representation and the second phonetic representation to determine a likelihood that the at least one personalized word is present in the first text representation (The process 400 attempts to improve the accuracy of the transcription by modifying the rich-recognition-result or data associated therewith, such as by using personal data to re-calculate confidence scores associated with words and/or phonemes of the rich-recognition-result. The process 400 then identifies a new path through the rich-recognition-result, thereby identifying a string of words that is more likely to accurately represent the words that were spoken in the audio recording than the words originally identified by the ASR engine, [0049]); and 
returning an indication whether the at least one personalized word is present in the first text representation, wherein the indication indicates a location of the at least one of personalized word within the first text representation (After the personal data re-scoring system 200 has processed the transcription, at block 340, it displays the transcription on the receiving party's mobile device. If words were replaced, their changes are reflected in this transcription. As discussed below with reference to FIGS. 4A, 4B, and 6, in some implementations, the personal data re-scoring system 200 identifies the changes that it made to the transcription and permits the receiving party 303 to correct any incorrect transcriptions, [0048] - here the identification of changes would show the location of the personalized word)


2. The method recited in claim 1, wherein the audio input is created in response to an audio signal received at a microphone (At block 305, a sending party 301 places a telephone call to a mobile device carried by a receiving party 303. The sending party records a voicemail message after the receiving party 303 does not answer the call. The voicemail recording is sent to an ASR engine 302, which operates on a computer that communicates via a wireless network with the mobile device carried by the receiving party [0044] — the telephone has a microphone).

3. The method recited in claim 1, wherein the at least one personalized word comprises a contact name from an address book (The personal data re-scoring system often utilizes personal data to improve a transcription. Personal data is data that is associated with the user of a device or an intended recipient or audience of a recording. In some implementations, personal data includes data stored locally in a mobile device or computer. For example, personal data may include data related to the user's contacts, [0019]).

4. The method recited in claim 2, further comprising substituting a portion of the first text representation with the at least one personalized word to create a second text representation of the audio input (words replaced [0048]).

5. A computer system for converting an audio input into a text representation, the system comprising: 	an automatic speech recognition system configured to receive the audio input as an input and to generate a first text representation of the audio input (ASR engine [0049]);	a input device for generating the audio input for the automatic speech recognition system in response to input received at the input device (At block 305, a sending party 301 places a telephone call to a mobile device carried by a receiving party 303. The sending party records a voicemail message after the receiving party 303 does not answer the call. The voicemail recording is sent to an ASR engine 302, which operates on a computer that communicates via a wireless network with the mobile device carried by the receiving party, [0044]); 	a phoneme generator configured to creating a first phonetic representation of at least one personal word and a second phonetic representation of said first text representation (FIG. 4A is a flow diagram of a process 400 implemented by the personal data re-scoring system 200 to improve the accuracy of an audio transcription generated by an ASR engine, such as the ASR engine 20 on the server accessible via the network(s) 70. As mentioned earlier, the transcription prepared by the ASR engine may include a rich-recognition-result, such as in the form of a word lattice (and possibly with other data too, as noted herein, such as a phoneme lattice)., [0049]); and 	a comparator for comparing the first phonetic representation and the second phonetic representation to determine a likelihood that the at least one personalized word is present in the first text representation.

6. The system of claim 5, wherein the comparator is further configured to provide an indication whether the at least one personal word is present in the first text representation, wherein the indication indicates a location of the at least one personal word within the first text representation (re-scoring system [0047]).

7. The system of claim 5, further comprising a text substitution module configured to substitute a portion of the first text representation with the at least one personal word to create a second text representation of the audio input (words replaced [0048]).

8. The system of claim 5, wherein the input device is a microphone for receiving an audio signal, and wherein the audio input is created in response to the audio signal (At block 305, a sending party 301 places a telephone call to a mobile device carried by a receiving party 303. The sending party records a voicemail message after the receiving party 303 does not answer the call. The voicemail recording is sent to an ASR engine 302, which operates on a computer that communicates via a wireless network with the mobile device carried by the receiving party [0044] — the telephone has a microphone).

9. The system of claim 8, wherein the at least one personal word comprises a contact name from an address book (The personal data re-scoring system often utilizes personal data to improve a transcription. Personal data is data that is associated with the user of a device or an intended recipient or audience of a recording. In some implementations, personal data includes data stored locally in a mobile device or computer. For example, personal data may include data related to the user's contacts, [0019]).

11. The system of claim 8, wherein the at least one personal word is selected from a plurality of common words (personal data words chosen [0050]).

12. The system of claim 8, wherein the at least one personal word is provided by a data transfer module to the phoneme generator (system 200 maintain personal data vocabulary [0050]).

13. The system of claim 8, further comprising an application configured to provide an interface for receiving the input (user interaction with device as in [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavaliagkos et al (US 2013/0030804) in view of Adams Jr (US 2003/0125869).

10. The system of claim 8, wherein the at least one personal word comprises a location name associated with a location, the location being within a predetermined distance from the input device ([0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Zavaliagkos’ personal speech recognition vocabulary including user location consideration with Adams Jr's speech recognition vocabulary technique of considering a predefined distance from the user to provide a vocabulary containing only those entries that are most likely to be utilized by the speech recognition system, based on the current location and expected range of the user (see Adams Jr [0007]), as a smaller vocabulary would increase recognition accuracy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655